1
2
3
4                                        UNITED STATES DISTRICT COURT

5                                      EASTERN DISTRICT OF CALIFORNIA

6
7    MARISOL VIVANCO, Individually and as                     )   Case No.: 1:17-cv-00434-BAM
     Successor in Interest to SOLTON VIVANCO                  )
8    GONZALEZ,                                                )   ORDER GRANTING DEFENDANTS’ MOTION
                    Plaintiff,                                )   FOR SUMMARY JUDGMENT
9                                                             )
              v.                                              )
10                                                            )   (Doc. No. 35)
     CALIFORNIA DEPARTMENT OF                                 )
11   CORRECTIONS & REHABILITATION, et                         )
     al.,                                                     )
12
               Defendants.                                    )
13                                                            )

14
15            Currently before the Court is Defendants California Department of Corrections (“CDCR”) and

16   Scott Frauenheim’s (“Warden Frauenheim” and collectively “Defendants”) motion for summary

17   judgment pursuant to Federal Rule of Civil Procedure 56 filed on March 1, 2019. (Doc. No. 35.)

18   Plaintiff Marisol Vivanco, Individually and as Successor in Interest to Solton Vivanco Gonzalez,

19   (“Plaintiff”) filed her opposition on April 12, 2019. (Doc. No. 36.) Defendants filed a reply on April

20   26, 2019. (Doc. No. 43.)

21            On June 7, 2019, a hearing on the motion was held before the Honorable Barbara A. McAuliffe,

22   United States Magistrate Judge.1 Counsel Jesse Ortiz appeared by telephone on behalf of Plaintiff.

23   Counsel Preeti Bajwa and Yevgeniy Parkman appeared in person on behalf of Defendants. (Doc. No.

24   45.) Having considered the record and the parties’ briefing and oral arguments, the Court grants

25   Defendants’ motion for summary judgment.

26
27   1
             The parties have consented to the jurisdiction of the United States Magistrate Judge for all purposes pursuant to 28
     U.S.C.§ 636(c); Fed. R. Civ. P. 73; see also L.R. 301, 305. (Doc. Nos. 27, 28.)
28

                                                                  1
1        I.       BACKGROUND

2              This action concerns Plaintiff’s claims related to the death of her son, decedent Solton Vivanco

3    Gonzalez (“Mr. Gonzalez”), who committed suicide by hanging while he was incarcerated at Pleasant

4    Valley State Prison (“PVSP”) and in the custody of CDCR. (See Doc. No. 1.) Plaintiff originally filed

5    her complaint on December 20, 2016, in the Superior Court of California for the County of Fresno,

6    asserting claims against CDCR, Warden Frauenheim, and Does 1-50 for violations of the Eighth and

7    Fourteenth Amendments pursuant to 42 U.S.C. § 1983 and for wrongful death under and California

8    Code of Civil Procedure § 377.60. (Doc. No. 1 at Ex. A.) Defendants removed the action to this Court

9    on March 23, 2017. (Doc. No. 1.) Following the Court’s orders on two motions to dismiss filed by

10   Defendants, the action proceeded on Plaintiff’s Eighth Amendment deliberate indifference and failure

11   to supervise claims, Plaintiff’s Fourteenth Amendment substantive due process claims against Warden

12   Frauenheim in his individual capacity and various Doe defendants, and Plaintiff’s state law claim for

13   wrongful death against CDCR and various Doe defendants. (Doc. Nos. 2, 4, 9, 11, 21.)

14             Plaintiff’s operative complaint alleged that PVSP staff ridiculed and mistreated Mr. Gonzalez, a

15   mentally ill inmate, while he was housed in a short-term restricted housing unit, failed to adequately

16   monitor his welfare, did not intervene when observing Mr. Gonzalez braiding his sheet shortly before

17   he hung himself, did not provide him with psychiatric medication, and laughed at his suicidal ideations.

18   (Doc. No. 11 at ¶¶ 17-34.) Plaintiff further alleged that Warden Frauenheim failed to implement policies

19   regarding the placement of mentally ill inmates in short-term restricted housing as required by Coleman

20   v. Newsom, Case No. 2:90-cv-00520-KJM-DAD (“Coleman”). (Id. at ¶¶ 35-39.)

21       II.      UNDISPUTED MATERIAL FACTS

22             Unless otherwise noted, the facts set forth below are uncontroverted.2 As necessary, the Court

23
24   2
               In determining which facts are undisputed, the Court relies on Defendants’ moving papers (Doc. No. 35) and
     Statement of Undisputed Facts (“SUF”) (Doc. No. 35-2) and the evidence cited therein, as well as the evidence cited in
25   Plaintiff’s opposition and supporting papers, including Plaintiff’s Response to Defendant’s Statement of Undisputed Facts
     (Doc. No. 39) and Statement of Disputed Facts (Doc. No. 38), and from other parts of the record that the Court has deemed
26   undisputed after considering all of the parties’ arguments and objections. The Court notes that Plaintiff disputes SUF Nos.
     2, 4, and 8. However, Plaintiff attempts to dispute these facts on grounds that do not actually raise a genuine issue as
27   Plaintiff only cites to the totality of 325 pages of Mr. Gonzalez’ medical records from CDCR without directing the Court to
     any particular portion of the record. Likewise, Plaintiff’s citation to the evidence in support of Disputed Fact Nos. 25-27
28   cite generally to the entirety of Mr. Gonzalez’ medical records. The parties bear the burden of supporting their motions

                                                                 2
1    discusses further factual details in its analysis. The parties’ legal conclusions, arguments, and assertions

2    are not considered facts.

3             On August 29, 2014, the Court in Coleman issued an order authorizing mentally ill inmates to

4    be housed in short-term restricted housing units. (SUF No. 1.) As a result of Coleman, PVSP

5    implemented policies and procedures regulating the placement and retention of mentally ill inmates in

6    short-term restricted housing units. (SUF Nos. 2, 3.)

7             Mr. Gonzalez, an inmate in the custody of CDCR, was receiving mental health services for

8    depression while incarcerated at PVSP and reported that he first began taking medication for depression

9    at age sixteen. (Decl. of Jesse Ortiz, Ex. A at AG 364-369, 373, 407, 413-428.) A mental health

10   evaluation dated June 18, 2015, performed while Mr. Gonzalez was housed at Deuel Vocational Institute

11   prior to being transferred to PVSP, noted that Mr. Gonzalez reported a “history of sleep challenges and

12   depression without medication.” (Id. at AG 404-414.) A suicide risk evaluation dated September 28,

13   2015, indicated that Mr. Gonzalez had a history of chronic mental illness and suicide attempts in which

14   he drank bleach in 2012 and attempted to jump in front of a truck in 2014. (Id. at AG 399-401.)

15            Mr. Gonzalez was moved to the short-term restricted housing unit on January 8, 2016, based on

16   an indecent exposure allegation. (SUF No. 3.) On January 14, 2016, Warden Frauenheim chaired a

17   classification committee, which included CDCR psychologists Drs. Lee and Dehnavifar, and which was

18   tasked with determining Mr. Gonzalez’ continued retention in the short-term restricted housing unit.

19   (SUF No. 5.) Drs. Lee and Dehnavifar evaluated Mr. Gonzalez’ mental health before this committee

20   hearing and determined that retaining him in the short-term restricted housing unit did not place him at

21   substantial risk of serious harm. (SUF No. 6.) Based on these evaluations and opinions, the committee

22   voted to retain Mr. Gonzalez in the short-term restricted housing unit. (SUF No. 7.)

23            On January 13, 2016, while housed in the short-term restricted housing unit in PVSP, Mr.

24
25
     and oppositions with the papers they wish the Court to consider and/or by specifically referencing any other portions of the
26   record for consideration. Carmen v. San Francisco Unified School Dist., 237 F.3d 1026, 1031 (9th Cir. 2001) (“The
     district court need not examine the entire file for evidence establishing a genuine issue of fact, where the evidence is not set
27   forth in the opposing papers with adequate references so that it could conveniently be found.” ). The Court will not
     undertake to scour the record for triable issues of fact. Simmons v. Navajo County, Arizona, 609 F.3d 1011, 1017 (9th Cir.
28   2010). However, when Plaintiff made a specific citation to the evidence, the Court reviewed those records.

                                                                    3
1    Gonzalez met with CDCR mental health staff and “asked about taking psych meds.” (Decl. of Jesse

2    Ortiz, Ex. A at AG 426.) Mr. Gonzalez received mental health services from Dr. Lee but stated during

3    his session that “he would be fine without [medications] for the time being” and was not prescribed any

4    psychiatric medications. On January 19, 2016, Mr. Gonzalez reported some increase in his depression

5    since being placed in short-term restricted housing. (Id. at AG 421.) On January 20, 2016, CDCR

6    psychiatrist Dr. Kuo discussed psychiatric medications with Mr. Gonzalez and noted that he was

7    “[r]elatively stable” without them. (Id. at AG420.) The same day, CDCR staff described Mr. Gonzalez’

8    status as being managed well, and Mr. Gonzalez further reported feeling better without medication.

9    (Id.at AG 355.) Mr. Gonzalez denied experiencing any significant mental health concerns or symptoms

10   and stated he felt he was adjusting well to short-term restricted housing. (Id.)

11          Dr. Lee performed a cell front check on Mr. Gonzalez at 1:00 p.m. on January 26, 2016. (Decl.

12   of Jesse Ortiz, Ex. A at AG 415.) Mr. Gonzalez reported feeling depressed and that he likely would

13   not go to group therapy and further expressed interest in medication. (Id.) Mr. Gonzalez appeared to

14   be experiencing increased depressive symptoms, was sleeping at odd hours, and had stopped coming

15   out of his cell for therapy sessions. (Id.) Dr. Lee’s notes further indicate that Mr. Gonzalez was not

16   prescribed medication at that time but agreed to meet out of cell to discuss medication options the

17   following week. (Id.) Mr. Gonzalez denied any other significant mental health concerns or symptoms

18   and “did not exhibit sign[s] of any thoughts or behaviors related to harming [him]self or others” at the

19   time he and Dr. Lee met. (Id.) Mr. Gonzalez was described as being cooperative, made good eye

20   contact, responded willingly and appropriately to questions, was alert, oriented, and smiled at

21   appropriate times, his emotional presentation was congruent with context and theme, he exhibited good

22   concentration skills, and gave no signs of delusional activity, ideas of reference, or hallucinations. (Id.)

23          Mr. Gonzalez was found hanging in his cell at approximately 7:35 p.m. on January 27, 2016.

24   (Decl. of Jesse Ortiz, Ex. A at AG 190-191.) He suffered anoxic brain injury as a result of the hanging

25   and died from his injuries on January 29, 2016. (Id.)

26   ///

27   ///

28   ///

                                                          4
1       III.      LEGAL STANDARD

2              Summary judgment is appropriate when the pleadings, disclosure materials, discovery, and any

3    affidavits provided establish that “there is no genuine dispute as to any material fact and the movant is

4    entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A material fact is one that may affect the

5    outcome of the case under the applicable law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

6    (1986). A dispute is genuine “if the evidence is such that a reasonable [trier of fact] could return a

7    verdict for the nonmoving party.” Id. Summary judgment must be entered, “after adequate time for

8    discovery and upon motion, against a party who fails to make a showing sufficient to establish the

9    existence of an element essential to that party's case, and on which that party will bear the burden of

10   proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

11             The party seeking summary judgment “always bears the initial responsibility of informing the

12   district court of the basis for its motion, and identifying those portions of the pleadings, depositions,

13   answers to interrogatories, and admissions on file, together with the affidavits, if any, which it believes

14   demonstrate the absence of a genuine issue of material fact.” Celotex, 477 U.S. 3 at 323. The exact

15   nature of this responsibility, however, varies depending on whether the issue on which summary

16   judgment is sought is one in which the movant or the nonmoving party carries the ultimate burden of

17   proof. See Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). If the movant will

18   have the burden of proof at trial, it must “affirmatively demonstrate that no reasonable trier of fact could

19   find other than for the moving party.” Id. (citing Celotex, 477 U.S. at 323). In contrast, if the nonmoving

20   party will have the burden of proof at trial, “the movant can prevail merely by pointing out that there is

21   an absence of evidence to support the nonmoving party’s case.” Id.

22             If the movant satisfies its initial burden, the nonmoving party must go beyond the allegations in

23   its pleadings to “show a genuine issue of material fact by presenting affirmative evidence from which a

24   jury could find in [its] favor.” FTC v. Stefanchik, 559 F.3d 924, 929 (9th Cir. 2009) (emphasis in

25   original). “[B]ald assertions or a mere scintilla of evidence” will not suffice in this regard. Id. at 929;

26   see also Matsushita Electric Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (“When the

27   moving party has carried its burden under Rule 56[], its opponent must do more than simply show that

28   there is some metaphysical doubt as to the material facts.”) (citation omitted). “Where the record taken

                                                           5
1    as a whole could not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine

2    issue for trial.’” Matsushita, 475 U.S. at 587 (quoting First Nat’l Bank of Arizona v. Cities Serv. Co.,

3    391 U.S. 253, 289 (1968)).

4              In resolving a summary judgment motion, “the court does not make credibility determinations

5    or weigh conflicting evidence.” Soremekun, 509 F.3d at 984. Instead, “[t]he evidence of the [nonmoving

6    party] is to be believed, and all justifiable inferences are to be drawn in [its] favor.” Anderson, 477 U.S.

7    at 255. Inferences, however, are not drawn out of the air; the nonmoving party must produce a factual

8    predicate from which the inference may reasonably be drawn. See Richards v. Nielsen Freight Lines,

9    602 F.Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898 (9th Cir. 1987).

10       IV.        DISCUSSION3

11             A.      Defendants’ Evidentiary Objections

12             On reply, Defendants submitted numerous objections to the evidence cited in Plaintiff’s

13   Statement of Disputed Facts. (Doc. Nos. 38, 43 at 11.) Specifically, Defendants object to the evidence

14   cited in support of Plaintiff’s Disputed Fact Nos. 2, 6, 12-13, 17-19, and 21-27 on the grounds that they

15   “are mistaken and therefore do not support the facts stated” and/or “are not supported by the evidence

16   cited.” (Doc. No. 43 at 11-12.) Defendants further object to Plaintiff’s Disputed Fact No. 24 on the

17   ground that it constitutes an impermissible legal conclusion. (Id. at 12.) However, Defendants’

18   objections are duplicative of the summary judgment standard itself. See Burch v. Regents of Univ. of

19   Cal., 433 F.Supp.2d 1110, 1119–20 (E.D. Cal. 2006) (“[O]bjections to evidence on grounds that the

20   evidence is irrelevant, speculative, argumentative, or constitutes an improper legal conclusion are all

21   duplicative of the summary judgment standard itself.”); Connor v. California, 2013 WL 321703, at *1

22   (E.D. Cal. Jan. 28, 2013); Carden v. Chenega Sec. & Protection Services, LLC, 2011 WL 1807384, at

23   *3-4 (E.D. Cal. May 10, 2011); Arias v. McHugh, 2010 WL 2511175, at *5-6 (E.D. Cal. June 17, 2010);

24   Tracchia v. Tilton, 2009 WL 3055222, at *3 (E.D. Cal. Sept. 21, 2009). These objections are overruled.

25
26   3
       The Court has carefully reviewed and considered all arguments, points and authorities, declarations, exhibits, statements
     of undisputed facts and responses thereto, objections, and other papers filed by the parties. Omission of reference to an
27   argument, document, paper, or objection is not to be construed to the effect that this Court did not consider the argument,
     document, paper, or objection. This Court has thoroughly reviewed and considered the evidence deemed admissible and
28   material.

                                                                  6
1            Defendants further object to Plaintiff’s Disputed Fact No. 7 because “Plaintiff’s assertion that

2    the book found in [Mr.] Gonzalez’s cell was ‘about suicide’ lacks foundation and is hearsay.” (Doc.

3    No. 43 at 11.) The Court, however, has not relied on Plaintiff’s Disputed Fact No. 7 in ruling on the

4    motion. Whether not Mr. Gonzalez’ suicide note was placed under a book about suicide is not a material

5    fact.

6            B.     Section 1983 Claims Against Warden Frauenheim

7            Plaintiff’s claims against Warden Frauenheim arise under the Civil Rights Act, 42 U.S.C. § 1983,

8    et seq., which provides:

9                   Every person who, under color of [state law] ... subjects, or causes to be
                    subjected, any citizen of the United States ... to the deprivation of any
10                  rights, privileges, or immunities secured by the Constitution ... shall be
                    liable to the party injured in an action at law, suit in equity, or other proper
11
                    proceeding for redress.
12
13   42 U.S.C. § 1983. “Section 1983 ... creates a cause of action for violations of the federal Constitution
14   and laws.” Sweaney v. Ada County, Idaho, 119 F.3d 1385, 1391 (9th Cir. 1997) (internal quotations
15   omitted). Liability under section 1983 exists where a defendant “acting under the color of law” has
16   deprived the plaintiff “of a right secured by the Constitution or laws of the United States.” Jensen v.
17   Lane County, 222 F.3d 570, 574 (9th Cir. 2000). “[Section] 1983 ‘is not itself a source of substantive
18   rights,’ but merely provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v.
19   Connor, 490 U.S. 386, 393–94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)).
20           To be held liable under Section 1983, each defendant must have personally participated in the
21   deprivation of the plaintiff's rights. Ashcroft v. Iqbal, 556 U.S. 662 (2009); Jones v. Williams, 297 F.3d
22   930, 934 (9th Cir. 2002). The statute requires an actual connection or link between the actions of the
23   defendants and the deprivation alleged to have been suffered by the plaintiff. See Monell v. Department
24   of Social Services, 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). The Ninth Circuit has
25   held that “[a] person ‘subjects' another to the deprivation of a constitutional right, within the meaning
26   of section 1983, if he does an affirmative act, participates in another's affirmative acts or omits to
27   perform an act which he is legally required to do that causes the deprivation of which complaint is
28   made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
                                                           7
1             1.      Eighth Amendment—Deliberate Indifference

2             Plaintiff asserts a Section 1983 claim against Warden Frauenheim for deliberate indifference to

3    Mr. Gonzalez’ serious medical needs under the Eighth Amendment. (Doc. No. 11 at ¶¶ 40-49.) A claim

4    of inadequate medical care does not violate the Eighth Amendment's proscription against cruel and

5    unusual punishment unless the mistreatment rises to the level of “deliberate indifference to serious

6    medical needs.” Estelle v. Gamble, 429 U.S. 97 (1976); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.

7    2006). In the Ninth Circuit, the test for deliberate indifference consists of two parts; an objective and a

8    subjective prong. Jett, 439 F.3d at 1096; Kunkel v. Dill, 2012 WL 1898900, at *7 (E.D. Cal. May 23,

9    2012).        First, under the objective prong, the alleged deprivation must be “sufficiently

10   serious[,]” meaning a plaintiff must show a serious medical need by demonstrating that failure to treat

11   the prisoner's condition could result in further significant injury or the unnecessary and wanton infliction

12   of pain. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citing Wilson v. Seiter, 501 U.S. 294, 298

13   (1991)); Jett, 439 F.3d at 1096; McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled in

14   part on other grounds by WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en

15   banc). Second, the prison official must subjectively act with a “sufficiently culpable state of mind” and

16   “[t]he    plaintiff   must   show   the   defendant's    response    to   the   need    was    deliberately

17   indifferent.” Farmer, 511 U.S. at 837; Jett, 439 F.3d at 1096. A prison official is “deliberately

18   indifferent” if he or she knows that a prisoner faces a substantial risk of serious harm and disregards that

19   risk by failing to take reasonable steps to abate it. Farmer, 511 U.S. at 837. In other words, the second

20   prong is satisfied by the plaintiff showing “(a) a purposeful act or failure to respond to a prisoner's pain

21   or possible medical need and (b) harm caused by the indifference.” Jett, 439 F.3d at 1096.

22            “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051, 1060 (9th

23   Cir.2004).      It requires “more than ordinary lack of due care for the prisoner's interests or

24   safety.” Farmer, 511 U.S. at 835 (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)). The requisite

25   state of mind lies “somewhere between the poles of negligence at one end and purpose or knowledge at

26   the other.” Id. at 836. Prison officials “must not only ‘be aware of facts from which the inference could

27   be drawn that a substantial risk of serious harm exists’” but ‘must also draw the

28   inference.’” Toguchi, 391 F.3d at 1057 (quoting Farmer, 511 U.S. at 837). This subjective approach

                                                          8
1    focuses solely on the defendant’s actual mental attitude, and “[m]ere negligence in diagnosing or treating

2    a medical condition, without more, does not violate a prisoner's Eighth Amendment rights.” Id. (quoting

3    McGuckin, 974 F.2d at 1059). Thus, even if a prison official “‘should have been aware of the risk, but

4    was not, then [he or she] has not violated the Eighth Amendment, no matter how severe the risk.’”

5    Id. (quoting Gibson v. County of Washoe, Nev., 290 F.3d 1175, 1188 (9th Cir. 2002)).

6           Warden Frauenheim contends that Plaintiff’s deliberate indifference claim fails because there is

7    no evidence that Mr. Gonzalez was at a substantial risk of serious harm while he was in short-term

8    restricted housing or that Warden Frauenheim was deliberately indifferent to any substantial risk of

9    serious harm. (Doc. No. 35-1 at 7-10.) In opposition, Plaintiff maintains that Mr. Gonzalez’ depression

10   was a serious medical need and Warden Frauenheim was deliberately indifferent to that serious medical

11   need because CDCR staff failed to see Mr. Gonzalez on January 27, 2016, after being informed that his

12   depression was worsening and knew of Mr. Gonzalez’ history of suicide attempts. (Doc. No. 36 at 10.)

13   Additionally, Plaintiff contends that Warden Frauenheim failed to require compliance with the Coleman

14   order. (Id. at 10-11.) Finally, Plaintiff argues that Warden Frauenheim’s participation as chair of a

15   January 14, 2016 classification committee directing CDCR staff to retain Mr. Gonzalez in short-term

16   restricted housing creates a triable issue of fact as to whether Warden Frauenheim “was a sufficient

17   causal connection to the constitutional violation.” (Id. at 11.) On reply, Warden Frauenheim notes that

18   Plaintiff’s arguments raise new theories of liability for the first time in her opposition and those new

19   theories fail because they are not supported by evidence. (Doc. No. 43 at 3-4.)

20          As noted above, a claim for deliberate indifference in violation of the Eighth Amendment

21   requires an objective risk, meaning Plaintiff must present evidence of a serious medical need. “A

22   heightened suicide risk or an attempted suicide is a serious medical need.” Conn v. City of Reno, 591

23   F.3d 1081, 1095 (9th Cir. 2010), vacated 563 U.S. 915 (2011), opinion reinstated in relevant part, 658

24   F.3d 897 (9th Cir. 2011). While Plaintiff points to an evaluation performed prior to Mr. Gonzalez’

25   transfer to PVSP containing reports of suicide attempts in 2012 and 2014, these reports fail to establish

26   that Mr. Gonzalez demonstrated a heightened risk of suicide or suicide attempts at the time he was

27   housed in the short-term restricted housing unit in January of 2016. Likewise, despite inquiring about

28   psychiatric medications and reporting increased depression while he was housed in the short-term

                                                         9
1    restricted housing unit, Mr. Gonzalez stated he would be fine without psychiatric medications and even

2    reported feeling better without them, agreed to meet out of cell on a future date to discuss medication

3    options, and further appeared stable during visits with CDCR mental health staff. The evidence Plaintiff

4    cites, at most, indicates a generalized risk of suicide rather than the heightened risk required to establish

5    deliberate indifference.

6            Even if Plaintiff were able to demonstrate a heightened risk of suicide at the time Mr. Gonzalez

7    was housed in the short-term restricted housing unit, there is no evidence that Warden Frauenheim acted

8    with deliberate indifference to any such risk. Supervisory personnel may not be held liable under section

9    1983 for the actions of subordinate employees based on respondeat superior or vicarious liability.

10   Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013); accord Lemire v. California Dep’t of Corr.

11   and Rehab., 726 F.3d 1062, 1074–75 (9th Cir. 2013); Lacey v. Maricopa County, 693 F.3d 896, 915–

12   16 (9th Cir. 2012) (en banc). “A supervisor may be liable only if (1) he or she is personally involved in

13   the constitutional deprivation, or (2) there is a sufficient causal connection between the supervisor’s

14   wrongful conduct and the constitutional violation.” Crowley, 734 F.3d at 977 (internal quotation marks

15   omitted); accord Lemire, 726 F.3d at 1074–75; Lacey, 693 F.3d at 915–16. “Under the latter theory,

16   supervisory liability exists even without overt personal participation in the offensive act if supervisory

17   officials implement a policy so deficient that the policy itself is a repudiation of constitutional rights and

18   is the moving force of a constitutional violation.” Crowley, 734 F.3d at 977 (citing Hansen v. Black, 885

19   F.2d 642, 646 (9th Cir. 1989)).

20           In this instance, it is undisputed that Defendant Frauenheim had no personal involvement in the

21   alleged constitutional deprivations. The undisputed facts demonstrate that Warden Frauenheim was not

22   aware of any risk of harm to Mr. Gonzalez’ health or safety and thus could not have acted with deliberate

23   indifference to such harm. The only evidence concerning Warden Frauenheim’s direct involvement in

24   the purported constitutional deprivation is that Warden Frauenheim chaired a classification committee

25   on January 14, 2016, which included CDCR psychologists Drs. Lee and Dehnavifar, both of whom

26   evaluated Mr. Gonzalez’ mental health and determined that retaining him in the short-term restricted

27   housing unit did not place him at substantial risk of serious harm. (SUF No. 6.) Based on these

28   evaluations and opinions, the committee voted to retain Mr. Gonzalez in the short-term restricted

                                                          10
1    housing unit. (SUF No. 7.) Without evidence that Warden Frauenheim was personally aware of any

2    risk to Mr. Gonzalez and purposefully failed to respond, Warden Frauenheim cannot be held liable for

3    an Eighth Amendment violation solely for relying on the opinions of the two medical professionals who

4    evaluated Mr. Gonzalez. See Peralta v. Dillard, 744 F.3d 1076, 1087-88 (9th Cir. 2014). Plaintiff does

5    not present any evidence to raise a genuine dispute of material fact that Defendant Frauenheim knew of

6    or acted with deliberate indifference to any substantial risk of harm to Mr. Gonzalez. While Plaintiff

7    argues that other CDCR employees knew of and displayed deliberate indifference to Mr. Gonzalez’

8    serious medical needs, there is no respondeat superior liability under section 1983 and no basis to hold

9    Warden Frauenheim liable without evidence that he personally participated in the deprivation of

10   Plaintiff’s rights.

11           Plaintiff further contends that Warden Frauenheim is subject to supervisor liability for his failure

12   to require compliance with the Coleman order. (Doc. No. 36 at 10-11.) However, rather than citing to

13   any evidence that Warden Frauenheim did not require compliance with Coleman, Plaintiff argues that

14   “[a] trier of fact could reasonably conclude that Warden Frauenheim’s participation as chair of the

15   January 14, 2016 classification committee . . . was a sufficient causal connection to the constitutional

16   violation.” (Id. at 11.) This is an argument regarding Warden Frauenheim’s direct liability, not his

17   supervisory liability.

18           Moreover, the undisputed evidence establishes that Warden Frauenheim, in fact, implemented

19   the Coleman order and developed policies for mentally ill inmates housed in the short-term restricted

20   housing unit at PVSP. (SUF Nos. 2, 3.) Plaintiff has not cited to any evidence that the Coleman order

21   was not implemented or that Warden Frauenheim implemented any other policy that amounted to a

22   violation of Mr. Gonzalez’ Eighth Amendment rights. Plaintiff only generally cites to the entirety of

23   Mr. Gonzalez’ 325 pages of medical records in support of her assertion that the Coleman order was not

24   implemented. But Plaintiff’s medical records do not have any bearing on Plaintiff’s assertions that

25   Warden Frauenheim implemented constitutionally deficient policies. Further, the Court is not required

26   to “examine the entire file for evidence establishing a genuine issue of fact, where the evidence is not

27   set forth in the opposing papers with adequate references so that it could conveniently be found.”

28   Carmen, 237 F.3d at 1031. Warden Frauenheim is therefore entitled to summary judgment on Plaintiff’s

                                                         11
1    Eighth Amendment deliberate indifference claim.

2           2.      Fourteenth Amendment—Substantive Due Process

3           Plaintiff additionally asserts a Section 1983 claim against Warden Frauenheim for violation of

4    Mr. Gonzalez’ substantive due process rights under the Fourteenth Amendment. (Doc. No. 11 at ¶¶ 58-

5    66.) For a substantive due process violation, the conduct at issue must be arbitrary, or shock the

6    conscience and violate the decencies of civilized conduct. See County of Sacramento v. Lewis, 523 U.S.

7    833, 846–47 (1998). In her opposition, Plaintiff argues that “Warden Frauenheim was aware of Mr.

8    Gonzalez’ depression and prior suicide attempts” at the time of Mr. Gonzalez’ death and failed to require

9    compliance with the Coleman order’s requirements. (Id. at 11-12.) However, Plaintiff does not cite to

10   any evidence in support of these assertions. (Id.) See Carmen, 237 F.3d at 1031. As Plaintiff concedes,

11   Warden Frauenheim relied on the opinions of two medical professionals who had evaluated Mr.

12   Gonzalez in determining that placement in the short-term restricted housing unit was proper. (SUF Nos.

13   6, 7.) See Peralta, 744 F.3d at 1087-88.      Plaintiff has not produced any evidence establishing that

14   Warden Frauenheim failed to implement Coleman, improperly relied on the opinions of medical

15   professionals, or otherwise engaged in any conduct which “shock[s] the conscience” as required for a

16   violation of substantive due process rights under the Fourteenth Amendment. Thus, Warden Frauenheim

17   is entitled to summary judgment on Plaintiff’s Fourteenth Amendment substantive due process claim.

18          3.      Qualified Immunity

19          Warden Frauenheim additionally contends that he is entitled to qualified immunity on Plaintiff’s

20   claims. (Doc. No. 35-1 at 11-12.) Qualified immunity protects “government officials ... from liability

21   for civil damages insofar as their conduct does not violate clearly established statutory or constitutional

22   rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818

23   (1982). When considering an assertion of qualified immunity, the court makes a two-pronged inquiry:

24   (1) whether the plaintiff has alleged the deprivation of an actual constitutional right and (2) whether

25   such right was clearly established at the time of defendant’s alleged misconduct. See Pearson v.

26   Callahan,    555   U.S.   223,    232   (2009)    (quoting Saucier    v.   Katz,   535   U.S.    94,   201

27   (2001)). “Qualified immunity gives government officials breathing room to make reasonable but

28   mistaken judgments about open legal questions.” Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011).

                                                         12
1           “For the second step in the qualified immunity analysis—whether the constitutional right was

2    clearly established at the time of the conduct—the critical question is whether the contours of the right

3    were ‘sufficiently clear’ that every ‘reasonable official would have understood that what he is doing

4    violates that right.’” Mattos v. Agarano, 661 F.3d 433, 442 (9th Cir. 2011) (quoting al-Kidd, 563 U.S.

5    at 741) (some internal marks omitted). “The plaintiff bears the burden to show that the contours of the

6    right were clearly established.” Clairmont v. Sound Mental Health, 632 F.3d 1091, 1109 (9th Cir. 2011).

7    “[W]hether the law was clearly established must be undertaken in light of the specific context of the

8    case, not as a broad general proposition.” Estate of Ford, 301 F.3d 1043, 1050 (9th Cir. 2002) (citation

9    and internal marks omitted). In making this determination, courts consider the state of the law at the

10   time of the alleged violation and the information possessed by the official to determine whether a

11   reasonable official in a particular factual situation should have been on notice that his or her conduct

12   was illegal. Inouye v. Kemna, 504 F.3d 705, 712 (9th Cir. 2007); see also Hope v. Pelzer, 536 U.S. 730,

13   741 (2002) (the “salient question” to the qualified immunity analysis is whether the state of the law at

14   the time gave “fair warning” to the officials that their conduct was unconstitutional). “[W]here there is

15   no case directly on point, ‘existing precedent must have placed the statutory or constitutional question

16   beyond debate.’” C.B. v. City of Sonora, 769 F.3d 1005, 1026 (9th Cir. 2014) (citing al-Kidd, 563 U.S.

17   at 740). An official’s subjective beliefs are irrelevant. Inouye, 504 F.3d at 712.

18          Even if Plaintiff had identified a triable issue of material fact regarding a violation of a

19   constitutional right, the applicable law was not clearly established at the time of the conduct at issue in

20   this case. Writing approximately six months before Mr. Gonzalez’ death, the Supreme Court stated in

21   Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015) that “[n]o decision of this Court establishes a right to the

22   proper implementation of adequate suicide prevention protocols.” Plaintiff distinguishes Taylor as the

23   suicide at issue in that case took place “nearly two years after the Coleman requirements were approved

24   by the Court.” (Doc. No. 36 at 14.) Instead, Plaintiff contends that Coleman created clearly established

25   rights at the time of Mr. Gonzalez’ death. (Id.) However, the Supreme Court in Taylor clarified that

26   district court rulings do not equate to clearly established rights for the purposes of qualified

27   immunity. Taylor, 135 S.Ct. 2042; Gonzalez v. Adams, 2016 WL 235136, at *6 (E.D. Cal. Jan. 20,

28   2016). Thus, it cannot be said that Coleman placed mentally ill inmates’ general right to suicide

                                                         13
1    prevention protocols “beyond debate.” C.B., 769 F.3d at 1026. Additionally, for purposes of qualified

2    immunity, clearly established law is not to be defined “at a high level of generality.” al-Kidd, 563 U.S.

3    at 742.    Instead, the question is whether “the violative nature of particular conduct is clearly

4    established.” Ibid. Coleman does not stand for the broad proposition that there was a clearly established

5    right to prevention of suicides of inmates known to be suicidal at the time of Mr. Gonzalez’ death.

6    Instead, Coleman’s holding was narrower, i.e. that “placement of seriously mentally ill inmates in the

7    harsh, restrictive and non-therapeutic conditions of California's administrative segregation units for non-

8    disciplinary reasons for more than a minimal period necessary to effect transfer to protective housing or

9    a housing assignment violates the Eighth Amendment.” Coleman v. Brown, 28 F. Supp. 3d 1068, 1099

10   (E.D. Cal. 2014).

11          Although a Ninth Circuit precedent is “sufficient to clearly establish the law within [the Ninth

12   Circuit],” Perez v. City of Roseville, 882 F.3d 843, 857 (9th Cir. 2018), “the sparse case law in this

13   circuit on correctional officers’ obligation to prevent the suicides of inmates they know to be suicidal”

14   does not indicate that Warden Frauenheim violated a right of Mr. Gonzalez’ that was so well established

15   that all reasonable officers would understand that right was violated by their conduct. M.B. by &

16   Through Beverly v. California, 2019 WL 498994, at *4–6 (E.D. Cal. Feb. 8, 2019) (citing Horton by

17   Horton v. City of Santa Maria, 2019 WL 405559 (9th Cir. Feb. 1, 2019); Clouthier v. County of Contra

18   Costa, 591 F.3d 1232 (9th Cir. 2010), overruled by Castro v. County of Los Angeles, 833 F.3d 1060 (9th

19   Cir. 2016); Conn, 591 F.3d 1081.) Even in those cases where an obligation to prevent an inmate’s

20   suicide has been recognized in the Ninth Circuit, there was an imminent, rather than sporadic suicide

21   risk that was ignored by defendant officers who were aware of that looming risk. Id. (citing Clouthier,

22   591 F.3d1232; Conn, 591 F.3d 1081). In contrast, the evidence in this case does not suggest that Mr.

23   Gonzalez suicide risk near the time of his death was especially imminent or acute. For example, the

24   only evidence of prior suicide attempts occurred in 2012 and 2014, which occurred while Mr. Gonzalez

25   was not in the custody of CDCR and were temporally remote from Mr. Gonzalez’ January 2016 suicide.

26   Thus, the Court concludes that, at the time of Mr. Gonzalez’ death, “there was no case law clearly

27   establishing that, absent some moment of punctuated crisis, officers have an obligation to implement

28   particular suicide-prevention protocols.” M.B., 2019 WL 498994, at *4–6. As each of Plaintiff’s claims

                                                         14
1    against Warden Frauenheim are premised on the same failure to prevent Mr. Gonzalez’ suicide and there

2    is no evidence of any imminent risk, Warden Frauenheim is entitled to qualified immunity on all of

3    Plaintiff’s claims against him.

4           C.      State Law Claim Against CDCR

5           Plaintiff further asserts a wrongful death claim against CDCR for failure to summon medical

6    care in violation of California Government Code section 845.6. (Doc. No. 11 at ¶¶ 67-79.) Under

7    California law, a public entity or its employee is not liable for injury caused by the employee’s failure

8    to furnish or obtain medical care for a prisoner. Cal. Gov’t Code § 845.6. However, the public entity

9    and its employee may be held liable if the employee is acting within the scope of his employment and

10   either knows or has reason to know that the prisoner needs immediate medical care and fails to take

11   reasonable action to summon such care. Id. “[S]ection 845.6 creates out of the general immunity a

12   limited cause of action against a public entity for its employees' failure to summon immediate medical

13   care only.... The statute does not create liability of the public entity for malpractice in furnishing or

14   obtaining that medical care.” Castaneda v. Dep’t of Corrs. & Rehab., 212 Cal.App.4th 1051, 1070

15   (2013) (emphasis in original); Frary v. Cty. of Marin, 81 F. Supp. 3d 811, 842 (N.D. Cal. 2015).

16          In her complaint, Plaintiff premises CDCR’s liability on a CDCR employee who allegedly

17   observed Mr. Gonzalez braiding a sheet in his cell. (Doc. No. 11 at ¶¶ 67-79.) CDCR contends that

18   Plaintiff cannot produce evidence that this event occurred. (Doc. No. 35-1 at 12-13.) Plaintiff counters

19   in her opposition that CDCR employees were aware of Mr. Gonzalez’ mental illness, depression, and

20   suicidal history due to Mr. Gonzalez’ reports of increased depression and inquiries regarding psychiatric

21   medication while housed at the short-term restricted housing unit at PVSP. (Doc. No. 36 at 15.) CDCR

22   employees then failed to summon medical care for Mr. Gonzalez and failed to make their daily rounds

23   to check on his condition. (Id. at 15-16.) On reply, CDCR notes that this claim is “entirely different

24   from the claim asserted in [Plaintiff’s] complaint” and the evidence nonetheless does not support

25   Plaintiff’s theories. (Doc. No. 43 at 10-11.)

26          The Court agrees. Plaintiff has not produced any evidence regarding the allegation that a CDCR

27   employee saw Mr. Gonzalez braiding his sheet shortly before hanging himself as alleged in her operative

28   complaint. Notwithstanding the fact that the theories identified in Plaintiff’s opposition differ from

                                                        15
1    those pled in her complaint, there is likewise no evidence to support them. When Mr. Gonzalez inquired

2    about psychiatric medications to CDCR psychologist Dr. Lee on January 26, 2019, he agreed to meet

3    out of cell to discuss medication options the following week and denied any other significant mental

4    health concerns or symptoms. Dr. Lee’s notes further indicate that Mr. Gonzalez was not exhibiting any

5    signs of thoughts or behaviors related to harming himself or others at that time. Moreover, Plaintiff’s

6    theories concern the manner in which care was provided and not a failure to summon care. Castaneda,

7    212 Cal.App.4th at 1070 (‘California courts hold the failure . . . to monitor the progress of an inmate

8    that the public employee has been summoned to assist, are issues relating to the manner in which medical

9    care is provided, and do not subject the State to liability under section 845.6 for failure to summon.”)

10   (emphasis in original)). There is nothing in the evidence Plaintiff cites in her opposition establishing

11   that Mr. Gonzalez needed immediate medical care on January 26, 2016, or that Dr. Lee or any other

12   CDCR employee was aware of such a need and failed to take reasonable steps to summon medical care

13   for Mr. Gonzalez. See Cal. Gov’t Code § 845.6. Accordingly, the CDCR is entitled to summary

14   judgment in its favor.

15           D.     Doe Defendants

16           Having granted summary judgment in favor of CDCR and Warden Frauenheim, the only

17   defendants remaining are Does 1–50. (See Doc. No. 11.) As a general rule, the use of Doe defendants to

18   identify a defendant is not favored. Gillespie v. Civiletti, 629 F.2d 637, 642–43 (9th Cir.1980). The

19   Court further has the authority to dismiss the Doe defendants sua sponte. See Craig v. United

20   States, 413 F.2d 854 (9th Cir.), cert. denied, 396 U.S. 987 (1969); Urias v. Quiroz, 895 F. Supp. 262,

21   264 (S.D. Cal. 1995). Here, Plaintiffs never amended the complaint to name Doe Defendants and never

22   served any of the Doe defendants. The deadline for amendment of pleadings expired on February 2,

23   2018. (Doc. No. 30.) The Court accordingly finds that sua sponte dismissal of Does 1-50 is appropriate.

24      V.        DISCUSSION

25           For the reasons set forth above, it is HEREBY ORDERED:

26           1.     Defendants’ motion for summary judgment filed March 1, 2019, (Doc. No. 35) is

27   GRANTED;

28           2.     The Court dismisses Does 1-50, sua sponte; and

                                                       16
1            3.      The Clerk of Court is directed to enter judgment in favor of Defendants and against

2    Plaintiff, and close this case.

3
4    IT IS SO ORDERED.

5
         Dated:     July 1, 2019                           /s/ Barbara   A. McAuliffe          _
6                                                    UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      17
